NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN MANUEL GUERRERO-CANDIDO,                    No.   13-73756

                Petitioner,                      Agency No. A093-158-990

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Juan Manuel Guerrero-Candido, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen proceedings conducted

in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
791 (9th Cir. 2005). We deny the petition for review.

       The agency did not abuse its discretion in denying Guerrero-Candido’s

motion to reopen based on lack of notice, where he did not update his mailing

address as required. See 8 U.S.C. §§ 1229(a)(2)(B), 1229a(b)(5)(B); Popa v.

Holder, 571 F.3d 890, 897 (9th Cir. 2009) (“failure to update [the] address . . .

relieves the government of its responsibility to provide [the petitioner] with written

notice of [the] hearing”), overruled on other grounds by Lopez v. Barr, 925 F.3d
396 (9th Cir. 2019).

       Guerrero-Candido does not raise, and therefore waives, any challenge to the

agency’s denial of his motion based on exceptional circumstances on the ground

that he did not show the required due diligence to equitably toll the filing deadline.

See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived). Because the

diligence determination is dispositive, we do not address Guerrero-Candido’s

contentions that the agency incorrectly applied Matter of Lozada, 19 I. & N. Dec.

637 (BIA 1988), or incorrectly required a showing of prejudice. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (the courts and the agency are not

required to make findings on issues the decision of which is unnecessary to the

results).

       To the extent Guerrero-Candido otherwise contends the agency misapplied


                                          2                                    13-73756
legal standards, his contention is not supported. See Mendez-Castro v. Mukasey,

552 F.3d 975, 980 (9th Cir. 2009) (the agency applies the correct legal standard

where it expressly cites and applies relevant case law).

      As stated in the court’s January 16, 2014 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                    13-73756